Kane, J.,
dissents and votes to reverse in the following memorandum. Kane, J. (dissenting). I would reverse and dismiss the petition on jurisdictional grounds. The instant article 78 application seeks to review a nonfinal ruling made during the course of a pending administrative proceeding. In this regard, CPLR 7801 (subd 1) expressly provides that a determination must be “final” before being subjected to CPLR article 78 review. As stated by then Justice Jasen in Matter of Amigone v State Liq. Auth. (47 Misc 2d 809, 810): “It is well-*904established law that it is not within the jurisdiction of this court to interfere in the procedure before an administrative agency in a pending matter in which the agency has been granted the authority by statute to hear and determine and in which the court by statute has the power to review [citations omitted] * *•*. This court will not interfere in any pending matter properly before an administrative agency.” However, at such time as the Tax Commission renders a final determination upon petitioner’s application for redetermination, any error alleged to have been committed is subject to review pursuant to CPLR article 78 (id.; see, also, Matter of Taibbi v New York State Liq. Auth., 48 AD2d 568, 571-572; cf. Matter of Rainka v Whalen, 73 AD2d 731, affd 51 NY2d 973).